DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/12/2022 has been entered. Claims 1-4, 6-13, and 15-18 remain pending in the present application. Applicant’s amendment to the claims and the offices reconsideration in light of the filed arguments has overcome the 35 U.S.C. 101 rejection set forth previously. Claims 5 and 14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, 10-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US PGPUB 20210096542) in view of Hoff et al. (US PGPUB 20060092033).

Regarding Claims 1 and 10; Stump teaches; A method to provide automated context-based guidance to an operator using an industrial process control and automation system (IPCS) including at least one processing device coupled to a memory device, the method comprising: (Stump; at least Abstract; paragraph [0077]; disclose a processor (66) and a memory (68) for providing guidance to an operator to execute remedial actions to resolve an alert condition in a process plant)
determining, by the at least one processing device, a current situation to be present in a process controlled by the IPCS that includes at least one process controller coupled to input output (I/O) modules coupled to field devices including sensors and actuators that are coupled to processing equipment; (Stump; at least Fig. 1; paragraphs [0068], [0077], and [0170]; disclose an industrial process and control system that includes an industrial controller (20) (process controller) coupled to an input/output device (26) coupled to field devices such as drive (22), motor (24), and temperature sensor (32), and wherein the system monitors the current process and provides alerts (current situation) to a human machine interface)
accessing, by the at least one processing device, a history of operations in the IPCS including a plurality of previous situations and the operator computing system using the history of operations regarding responses to the plurality of previous situations to provide the plurality of suggested actions for the current situation. (Stump; at least paragraph [0176]; disclose wherein the system uses historical data related to remedial responses to a plurality of previous situations when providing suggestions to a current alert situation)
responsive to the current situation, displaying the plurality of suggested actions each including at least one step in a selectable panel in a human machine interface (HMI) associated with an operator computing system for an operator that is coupled to the process controller of the IPCS, wherein each suggested action of the plurality of suggested actions includes a description of a sequence of individual actions associated with a respective suggested action; (Stump; at least Abstract; paragraph [0176]; disclose wherein the system references historical data based upon a detected alarm, provides an operator a plurality of suggested actions for selection to help address the alarm)
responsive to the displaying, the operator selecting in the selectable panel associated with the operator computing system at least one of the plurality of suggested actions (selected action); and (Stump; at least Abstract; Figs. 46-48; paragraphs [0175]-[0176]; disclose wherein an operator provides an input to select one of the plurality of suggested actions)
providing automation of steps associated with the selected action that results in the IPCS automatically implementing at least in part the steps associated with the selected action thereby providing automated context-based guidance to the operator. (Stump; at least Abstract; paragraph [0176]; disclose wherein when the user makes a selection of one of the suggested actions, the system automatically implements the selected action).
Stump appears to be silent on; “…wherein each suggested action of the plurality of suggested actions includes a description of a sequence of individual actions associated with a respective suggested action;”
However, Hoff teaches; “…wherein each suggested action of the plurality of suggested actions includes a description of a sequence of individual actions associated with a respective suggested action;” (Hoff; at least paragraph [0038], [0046], and [0055]-[0056]; disclose a system and method to assist an operator for troubleshooting a problem in which the system displays suggested corrective action and further provides the operator the ability to view the troubleshooting procedures utilized to implement the corrective action and further displays the list of actionable steps that are performed in each procedure)
Stump and Hoff are analogous art or from the same field of endeavor or similar problem solving area of fault condition corrective action suggestion system and methods.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of presenting a list of steps to be performed in each corrective action as taught by Hoff with the known system of an industrial process information and control interface system as taught by Stump to yield the known results of efficient alert and control of an industrial process. One would be motivated to combine the cited art of reference in order to provide a system and method for providing a user friendly display for identifying corrective actions to present to a user to correct abnormal operating conditions as taught by Hoff (paragraph [0037]).

Regarding Claims 2 and 11; the combination of Stump and Hoff further teach; The method of claim 1, wherein the current situation comprises an alarm event, and wherein the suggested action comprises the plurality of suggested actions each comprising a plurality of suggested remedial actions. (Stump; at least Abstract; paragraphs [0176] and [0179]; disclose wherein the event is an alarm event and the suggested action comprises a plurality of suggested actions comprising a plurality of suggested remedial actions).

Regarding Claims 6 and 15; the combination of Stump and Hoff further teach; The method of claim 1, wherein the history of operations in the IPCS including the plurality of the previous situations comprise event logs, further comprising mining for prior examples of the current situation and an analysis of actions previously taken to respond to the current situation, and then generating the plurality of suggestion actions for the current situation. (Stump; at least paragraphs [0176] and [0179]; disclose wherein the system utilizes artificial intelligence to mine prior examples of the current situation when determining suggested actions to present to an operator). 

Regarding Claims 8 and 17; the combination of Stump and Hoff further teach; The method of claim 1, further comprising generating on the HMI a numerical indication of a level of confidence associated with the selected action. (Stump; at least paragraphs [0176] and [0179]; disclose wherein the system and method further rank the solutions and provide a predicted (i.e. confidence value) likelihood of success for each possible solution). 

Claim 3-4, 7, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US PGPUB 20210096542) in view of Hoff et al. (US PGPUB 20060092033) in further view of Nixon et al. (US PGPUB 20140282015).

Regarding Claims 3 and 12; the combination of Stump and Hoff appear to be silent on; The method of claim 1, wherein the current situation comprises a regularly scheduled maintenance event.
However, Nixon teaches; The method of claim 1, wherein the current situation comprises a regularly scheduled maintenance event. (Nixon; at least Abstract; paragraph [0050]; disclose mobile user interface for use by operators and maintenance personnel for controlling and adjusting field devices in an industrial plant, and wherein the user interface can trigger an event/alert concerning a maintenance event that needs to take place on a piece of equipment and provides the relevant information to help personnel perform the task).
Stump, Hoff, and Nixon are analogous art or from the same field of endeavor or similar problem solving area of industrial interface information and control devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of triggering an alert of a planned maintenance event as taught by Nixon with the known system of an industrial process information and control interface system as taught by Stump and Hoff to yield the known results of efficient alert and control of an industrial process. One would be motivated to combine the cited art of reference in order to provide a system and method for reducing unnecessary maintenance, decreasing downtime, and relying on less personnel for operating and maintaining an industrial facility as taught by Nixon (paragraph [0049]).

Regarding Claims 4 and 13; the combination of Stump, Hoff, and Nixon further teach; The method of claim 1, wherein the least one step comprises a plurality of steps, wherein the IPC automatically implementing includes implementing at least one of the plurality of steps exclusively automatically, and wherein an only action by the operator to implement the method consists of a single click of a mouse associated with the operator computing system. (Stump; at least Abstract; paragraphs [0067] and [0176]; disclose wherein the system and method of the user interface utilized by an operator is on a computer and wherein the IPC automatically implements the plurality of steps only after receiving user input, and wherein interacting with the user display using a mouse click as an input is disclosed by Nixon (see paragraph [0058]).

Regarding Claims 7 and 16; the combination of Stump, Hoff, and Nixon further teach; The method of claim 1, further comprising the operator computing system accessing standard operating procedures (SOPs) including responses to a plurality of previous situations, and the operator computing system using the SOPs to provide the plurality of suggested actions for the current situation. (Stump; at least paragraphs [0174]-[0176]; disclose wherein the system includes providing relevant links to manuals for the equipment involved in the alarm and based on previous situations and wherein Nixon teaches that the system provides standard operating procedures to an operator based on a determined scenario (i.e. paragraph [0063])).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US PGPUB 20210096542) in view of Hoff et al. (US PGPUB 20060092033) in further view of Pani et al. (US PGPUB 20200103885).

Regarding Claims 9 and 18; the combination of Stump and Hoff further teach; The method of claim 1, wherein each of the plurality of suggested actions include a level of confidence regarding their relevance to the current situation. (Stump; at least paragraph [0176]; disclose wherein the plurality of suggested actions include providing a predicted likelihood for success (i.e. confidence value) regarding the current situation)
Stump and Hoff appear to be silent on; The method of claim 1, wherein each of the plurality of suggested actions include a level of confidence regarding their relevance to the current situation.
However, Pani teaches; The method of claim 1, wherein each of the plurality of suggested actions include a level of confidence regarding their relevance to the current situation. (Pani; at least Fig. 5; paragraphs [0052]-[0053]; disclose a system and method for using historical knowledge for responding to fault conditions wherein the system assigns a confidence value (518) to specific action based on how many times the specific action was performed when handling the current event thus providing a relevance score as to how likely the suggested action is applicable to the current situation).
Stump, Hoff, and Pani are analogous art or from the same field of endeavor or similar problem solving area of fault condition corrective action suggestion system and methods.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of providing a relevance confidence score as taught by Pani with the known system of an industrial process information and control interface system as taught by Stump and Hoff to yield the known results of efficient alert and control of an industrial process. One would be motivated to combine the cited art of reference in order to provide a system and method for creating a relevance confidence history that can be easily accessed for handling fault conditions as taught by Pani (paragraphs [0051]-[0052]).

Response to Arguments
Applicant’s arguments, see page 17, filed 9/12/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stump et al. (US PGPUB 20210096542) in view of Hoff et al. (US PGPUB 20060092033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lipner et al. (US Patent 5,553,304): disclose a system and method for determining a violation condition, and in response providing recommended procedures to follow in order to correct the detected violation.

Pingel et al. (US PGPUB 201000802125): disclose a system and method for monitoring KPI’s of a process plant, and in response to determining a monitored parameter of the KPI resembles a previously identified condition, determining corrective actions taken previously and providing the corrective actions to an operator on a display.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117